DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendment filed on 3 February 2022.
	This office action is made Final.
	Claims 1, 11, and 20 have been amended.
	All rejections from the previous office action have been withdrawn as necessitated by the amendment.
	Claims 1-20 are pending for examination.  Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmon (US 20060059134) in further view of Ballaro (US 8069096) in further view of Abramson et al (US 7461336) in further view of Chen (US 20120303718). Aasuri-Maringanti (US 8949275) is cited as evidence regarding what a document is. 
As per independent Claim 1, Palmon teaches:
A computer-implemented system for digitizing attachment data (Abstract: disclose a system for attaching a topic to an information item such as a web page), 
one or more memory devices storing instructions ([0037]-[0038], [0041], disclose a memory for storing instructions) 
one or more processors configured to execute the instructions to perform operations comprising ([0223]-[0224], disclose a processor for executing the instructions to perform processes)
receiving, from a user device, a request for inserting an attachment to a first document, the attachment comprises at least one definable attribute ([0048], [0110], disclose receiving from the client (user device), a user request for attaching an attachment to an initial web page, the attachment comprises a topic (attribute)); 
preparing an interface comprising one or more inputs for defining the attribute, the attribute comprises an attribute name 
responding to the received request by presenting the interface within a web browser in the user device ([0110], disclose responding to the received request by presenting the interface within a web browser at the client (user device)); 
receiving the definable attribute from the interface ([0110], disclose receiving the topic and information items input/entered by the user from the interface); 
preparing a data structure comprising a definable input corresponding to the received definable attribute ([0048], [0117], disclose preparing a data structure comprising the received defined topic and information items); 
responding to the received attribute by transmitting the data structure to the user device ([0048], [0228], disclose responding to the received defined topic and information items by transmitting the data structure to the client);
receiving the data structure from the user device ([0048], disclose receiving the data structure from the client); 
digitizing the defined input based on the data format associated with the attribute ([0048], [0117], disclose applying (digitizing) data based on defined topic (attribute) and information items)
generating a table, wherein inputs are digitized based on data formats associated with the attributes (The limitation does not explicitly state the inputs are part of the table itself, just inputs of some kind; therefore, the broadest reasonable interpretation is applied. Furthermore, the language is 
Generating a link to the table (FIG 7; 0048, 0217: discloses associating an attachment under “My Topixa” by creating a link pointing to the attachment where the link is listed under “My Topixa” (FIG 7, 741)
generating an electronic document by appending to the link to the first document…to enable the user device to view the document ([0048], [0117], [0217]-[0219], disclose generating a web page by adding a link that points to the created attachment ( [0217]). Furthermore, FIG 4, 0105,0111 discloses the updated page is then displayed to the user.)
Furthermore, In “preparing an interface comprising one or more inputs” above, Palmon does not specifically teach the attribute comprises a data format. However Ballaro teaches preparing an interface comprising one or more inputs for defining the attribute, the attribute comprises an attribute name and a data format (Ballaro, Abstract, col. 51:41-67, col. 57:15-60, disclose a system for creating custom item 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “preparing an interface comprising one or more inputs”, the attribute comprises a data format as taught by Ballaro into Palmon’s system because both systems relate to adding content items/topics on a web page.  The combination would allow users of Palmon’s system to create custom item attributes and assign them to content items for searching purposes as Ballaro suggested in col. 2:39-52, col. 4:1-3.
Furthermore, In “digitizing the defined input” above, Palmon and Ballaro do not specifically teach by converting the defined input into a predefined data type; determining that the defined input is not in the same format as the data format. However, Abramson et al teaches: digitizing the defined input by converting the defined input into a predefined data type, based on the data format associated with the attribute and determining that the defined input is not in the same format as the data format; digitalizing inputs into particular formats (Col 1, lines 24-63: Discloses converting manually inputted data entered into fields of a document. Discloses a software component converting the submitted data in the input field to the correct data type. For particular fields with user input, the data must be converted to the correct data type. For some fields, certain data has to be converted from text to an integer. For example, Abramson states “for example, the "ZIP_CODE" data must be converted from text to an integer”. Thus, if the data is not in the correct format, the 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to include the discussed functionality of Abramson et al since converting the data to correct type would have provided the benefit of ensuring consistent validation throughout the process of the validating the field of the document.
Furthermore, as stated, Palmon discloses storing the attachment. (FIG 1, 159; 0048) However, the cited art fails to specifically disclose generating an electronic document by appending the link at the end of the text document (to enable the user device to view the document). However, Chen discloses an attachment is stored and a link to the attachment is placed in the footer of an IM. (0034) Furthermore, the examiner provides Aasuri-Maringanti, entered as extrinsic evidence, stating a document can be any type of electronic document or communication such as an instant message. (Col 3, lines 18-21) Therefore, an IM is viewed as an electronic document. Furthermore, FIG 2 of Chen shows the current text of the IM/document. In addition, no scrolls bars appear at the side of the document; thus, implying no other text is within this IM/document after “…decline the attachment?”. If there was in addition text not displayed, then a scroll bar would have appeared. In addition, the link to the attachment is below the content/text of the IM/document.(FIG 2; 0028). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that given the 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to include the discussed functionality of Chen since it would have provided the benefit of providing a designated function for addition information/links without interfering/interrupting the flow of the document. 
	
As per dependent Claim 2, Palmon teaches wherein the attribute further comprises at least one of display name or default data value ([0106], [0110], [0112]-[0113]:  disclose the topic (attribute) further comprises a new topic name (display name) or pre-defined topic name (the default data value)).
As per dependent Claim 3, Palmon teaches wherein the default data value is digitized as the defined input when the received data structure does not define the attribute ([0106], [0110], [0112]-[0113], disclose the pre-defined topic name 
As per dependent Claim 4, Palmon teaches wherein the attribute is at least one of product name, Stock Keeping Unit ID, Stock Keeping Unit name, vendor item ID, or vendor item name ([0106], [0110], [0112]-[0113]: disclose the topic (attribute) is a topic name (product name)).
As per dependent Claim 5, Palmon teaches wherein the operations further comprise storing the generated electronic document and transmitting the generated electronic document to the user device ( [0023], [0040], [0048], [0101], [0116], [0119], [0222]-[0223], [0228], disclose the processes further comprise storing the generated web page and transmitting the generated web page to the user interface device (paragraphs [0040], [0228])).
As per dependent Claim 7, Palmon teaches wherein the data structure is an array, a hash, a linked list, a text file, or a table ( [0048], [0100], [0117], disclose the data structure is a table).
As per dependent Claim 8, based on the rejection of Claim 1 and the rationale incorporated, Ballaro teaches wherein the operations further comprise determining whether the defined input matches the data format before digitizing the defined input (Ballaro, col. 57:15-60, disclose a validation configuration to validate the data type associated with the attribute added/defined by the user before digitizing the defined attribute). 

As per dependent Claim 10, based on the rejection of Claim 1 and the rationale incorporated, Ballaro teaches wherein the data format comprises string, integer, floating-point, and character (col. 57:15-60, disclose the data type comprises text, whole number, floating point number, Boolean, multi-select, etc.).
As per independent and dependent Claims 11-14, and 16-19, Claims 11-14 and 16-19 comprise similar limitations as in Claims  1-3, 5, 7-10 and are rejected under similar rationale.
As per independent claim 20,  Claim 20 comprise similar limitations as in the combination of Claims 1 and 5 and are rejected under similar rationale. Furthermore, Palmon discloses storing the attachment. (FIG 1, 159; 0048). Palmon discloses selecting a hyperlink results in the object pointed to the hyperlink being retrieved and displayed. (00217) However, Palmon does not teach receiving, from a second user device, a request for accessing the stored attachment; retrieving the stored attachment from the database; and transmitting the retrieved attachment to the second user device. However, Chen discloses selecting the hyperlink that points to the attachment, stored at a storage location on storage device. In response, the user is provided with the attachment by downloading it to the device and/or transferring to it another device. Thus, Chen disclose receiving, from a first user device, a request for accessing the stored attachment; retrieving the stored attachment from the database; and transmitting the retrieved attachment to the first user device. Furthermore, it is implicitly known if the .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmon in further view of Ballaro in further view of Abramson in further view of Chen in further view of Kannenberg (US Publication No. 20030158760).
As per dependent Claim 6, Palmon teaches wherein the prepared interface comprises a selectable element for adding new attributes ([0110], [0220], disclose the prepared interface comprises a clickable object (selectable element) for entering (adding) a topic or subtopic (attributes) and a clickable object (selectable element) to cancel the adding of a topic or subtopic (paragraph [0211])). However, the cited art does not specifically teach wherein the prepared interface comprises a selectable element for deleting the attribute. However, Kannenberg teaches wherein the prepared interface comprises a selectable element for adding new attributes and a selectable element for deleting the attribute ( [0013], [0179], disclose a system for receiving input defining a business rule ( [0013]) the prepared interface comprises a button (selectable element) for adding new attributes and a button (selectable element) for deleting an attribute ( [0179])).

As per dependent claim 15, Claim 15 recites similar limitations as in Claim 6 and is rejected under similar rationale.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 20 have been considered but are moot because arguments of pages 8-10 of Applicant’s remarks do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment. 

Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
On page 10, in regards to the independent claims, Applicant argues that Chen did not teach the amended limitation “generating an electronic document by appending the link at the end of the text document that may enable the user device to view the electronic document." Applicant argues that Chen does not disclose this element since Applicant states Chen "putting a hyperlink at the footer of an Instant Message (IM) where the hyperlink points to an attachment.". Because of this, Applicant states Chen does not teach the subject matter “how a table is generated wherein inputs are digitized based on data formats associated with the attributes.” Therefore, Applicant argues that Chen does teach the limitation “generating an electronic document by appending the link at the end of the text document that may enable the user device to view the electronic document.” However, the Examiner disagrees. 
The Examiner respectfully states it is unclear to the Examiner which limitation the Applicant was arguing in which Chen and Aasuri-Maringantido didn’t teach. Applicant argues that Chen does teach theamended limitation “"generating an electronic document by appending the link at the end of the text document that may enable the user device to view the electronic document." However, when commenting on what Chen supposedly teaches, Applicant then states Chen doesn’t “how a table is generated wherein inputs are digitized based on data formats associated with the attributes.” and not the generating limitation/subject matter. The Examiner believes since Applicant amended the generating limitation, then the arguments of the subject matter of a how a table is generated was a typographical error since Applicant was not arguing that limitation. Therefore, the Examiner will respond to arguments just regarding the amendment to the “generating an electronic document by appending the link at the end of the text document that may enable the user device to view the electronic document.”
Note: Applicant argues that Aasuri-Maringantido does not teach generating a table, wherein inputs are digitized based on data formats associated with the attributes. 
Furthermore, based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Chen does not teach the limitation by merely summarizing Rayson and allegedly concludes that Chen does not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Chen by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Chen is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Chen, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
In addition, the Examiner respectfully states that the combination of Palmon and Chen was used to teach the argued limitations of Claim 1; not Chen alone. Palmon discloses generating an electronic document by appending to the link to the first document…to enable the user device to view the document. However, Chen was used because Palmon did not teach generating an electronic document by appending the link at the end of the text document (to enable the user device to view the document). Thus, 
Furthermore, the claim language being argued is broad. The limitation only states generating an electronic document by appending (a) link at the end of the text document. The claim is completely silent on how the appending occurs, just that a link is added at the end of the document. Furthermore, the generated document is merely an existing document being updated to include a link wherein the updated document is then displayed. Therefore, the broadest reasonable interpretation is applied. Furthermore, the language “to enable the user device to view the electronic document” is merely intended use. The language does not state that the generated document is viewed, just that it can be viewed or has the ability to be viewed. 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant’s claimed invention. Thus, examiner submits that what is taught by the 
Thus, based on the broadest reasonable interpretation of language of the limitation, Palmon discloses generating an electronic document by appending to the link to the first document…to enable the user device to view the document. Paragraphs 0048], 0117, and 0217-0219 of Palmon disclose generating a web page by adding a link that points to the created attachment ( [0217]). Furthermore, FIG 4, 0105,0111 of Palmon discloses the updated page is then displayed to the user.
Furthermore, Palmon discloses storing the attachment. (FIG 1, 159; 0048) However, the cited art fails to specifically disclose generating an electronic document by appending the link at the end of the text document (to enable the user device to view the document). However, Chen discloses an attachment is stored and a link to the attachment is placed in the footer of an IM. (0034) Furthermore, the examiner provides Aasuri-Maringanti, entered as extrinsic evidence, stating a document can be any type of electronic document or communication such as an instant message. (Col 3, lines 18-21) Therefore, an IM is viewed as an electronic document. Furthermore, FIG 2 of Chen shows the current text of the IM/document. In addition, no scrolls bars appear at the side of the document; thus, implying no other text is within this IM/document after “…decline the attachment?”. If there was in addition text not displayed, then a scroll bar would have appeared. In addition, the link to the attachment is below the content/text of the IM/document.(FIG 2; 0028). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that given the facts/observations explained that one of ordinary skill in that art would view the IM of 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to include the discussed functionality of Chen since it would have provided the benefit of providing a designated function for addition information/links without interfering/interrupting the flow of the document. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Note: Applicant changed the limitation “digitizing the defined input by converting the defined input into a predefined data type, based on the data format associated with the attribute” to state that the digitalizing is now based on the data format associated AND by determining that the defined input is not in the same format as the data format. The limitation previously stated that digitalizing was only based on the data format associated with the attribute. Therefore, a new grounds of rejection was necessitated by Applicant’s amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177